Title: To George Washington from John Parke Custis, 17 June 1778
From: Custis, John Parke
To: Washington, George


                    
                        Hond Sir
                        Mt Vernon June 17th [17]78
                    
                    When I last did Myself the Pleasure of writeing you, I was in so great a Hurry, that I believe my Letter was scarcely legible. I must therefore in this, beg an Excuse; and likewise make an Apology for not giving you an Account, of the Acts passed in the last assembly. I herewith transmit you the Titles of the Acts, and wish I could send you the Acts Themselves, they might afford you some Satisfaction; but through Laziness, or some other Default, the Printer had not got Them ready. I will transmit them as soon as I can get Them. The Bill for recruiting the Army holds out every Inducement to the Men to inlist. We found the Method of Drafting Men, tho the Best, was the most disagreable. We therefore determined to give them every Inducement to inlist, and if that fails, We shall adopt some Kind of Draft. I am sorry to inform you, that great as the Advantages are, I am afraid They will not have the desired Effect, our Countrymen appear to be totally changed. the military Ardor which displayed Itself in Virginia, in the Beginning of this dispute, in a distinguishd Manner, appears to be almost extinguish’d; this little paultry Trade among Us, has engrossed the Attention of all orders of Men, & has increased the Price of Labour to such an exorbitant Degree, that a Soldier cannot be inlisted. It may appear extraordinary, but is very true, that Officers are as difficult to get as Men, (I mean good ones) the Governor has been oblidged to advertise for officers to fill up our state Troops, and from the few Applications, has been oblidged, to make a very indifferent Choice. There was a Bill brought into the House for regulating Trade, which I am confident would have been productive of good Consequences; but it had too many Freinds in the  House to let It be injured, the Bill was thrown out. Our Delegation to Congress I am sorry to say, is not so good as I could wish, or as We might have had, if the Act for preventing Members of Congress sitting in the Assembly had been repealed. a Bill for that Purpose was brought in, and shared the same Fate with the other, I have often wish’d my Colleague had been present, We might have prevented this Evil. He is most inexcusable in staying away. He got as far as Colo. Blackburn’s, and heard the House had broke up; if that Act had been replealed our Delegation woud have been very respectable.
                    I mentioned in my last the Arrival of a 50 Gun ship from France, She has brought the most valuable Cargo that ever arrived in one Ship. the Governor had made a very advantageous Bargain with the Capt. but some Scoundrels perswaded the Captain he had sold his Goods too cheap, and he was off the Bargain, I have since heard the Governor has made a second Bargain. The Cloth on board, alone cost £80000 Sterlg. there are 4000 Suits ready made, 20000 pr of Stockings, 15000 pr Shoes, 7 or 8000 Hats, several thousand Shirts ready made, besides a great Quantity of Linnen. She has a great deal of Burgundy Claret first Quality and other Wines. Her Cargo the Govr told Me cost five Millions of Livres. The Ship goes out a Letter of Marque, if War should be declared between France & England, with 1500 Hogsheads of Tobacco on Board. the State has more than that number on Hand, which was cheifly bought @ 25/. the Tobacco is to be delivered along side the Ship @ £4 per Hundd. We shall by this Means get the Goods on good Terms. this Cargo is sufficient to Cloth our Quota without purchaseing any more, and will prevent the Emission of more Money for this Purpose.
                    I was so unlucky as not to receive your Letter in answer to mine by Mr Washington, and I intended, to write you fully my Plan in selling my Land, by this Post; but as I have already exceeded the Bounds of Moderation in the Length of my Letter, I must defer It, to the next Post, and remain as I have ever been your most affecte
                    
                        J. P. Custis
                    
                